DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 7, 2021, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1, 2, and 27 have been amended as requested.  Claims 12-16 have been cancelled and new claims 31 and 32 have been added.  Thus, the pending claims are 1-11 and 17-32, with claims 25-27 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejection under 35 USC 112 as set forth in sections 4-6 of the last Office action (Final Rejection mailed March 9, 2021).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  New claim 32 limits the method of claim 1 to not adding any curing agents.  However, the specification is completely silent with respect to the addition or omission of “curing agents.”  MPEP 2173.05(i), Negative Limitations, states “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  See Ex parte Grasselli, 231 USPQ 393.  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is indefinite since the scope of chemical compounds constituting “any curing agents” is unknown.  The disclosure as originally filed fails to discuss what constitutes a “curing agent.”  Note some prior art references teach diamines as polyurethane curing agents (e.g., EP 1201388 issued to Murayama, section [0025]), while other teach diamines without labeling them as “curing agents” (e.g., US 2016/0333535 issued to Robinson).  Additionally, the present disclosure teaches such diamines functions as catalysts.  Hence, the specification lacks clarification of what constitutes a “curing agent.”  Therefore, the scope of the negative limitation “does not comprise adding any curing agents” is unknown. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 10, 11, 17, 18, 28, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 limits the at least one type of polymer component of claim 1 to comprising “any one of the following: at least one type of monomer, at least one type of partially polymerized polymer, and combinations thereof.”  However, original claim 1 was previously amended to limit the one type of polymer component of said at least one type of polymer component to being a liquid polyurethane component comprising an NCO terminal polymer (i.e., a polyurethane prepolymer formed from the reaction of a polyol and an isocyanate).  Hence, claim 10 is broader in scope than parent claim 1. 
Claim 11 limits the at least one type of polymer component of claim 1 to being cured into at least one type of polyurethane by the water and catalyst.  However, parent claim 1 was previously amended to limit the one type of polymer component of said at least one type of polymer component to being a liquid polyurethane component which is cured by the addition of water with a catalyst.  Hence, claim 11 is redundant and does not further limit parent claim 1.
Claim 17 limits the liquid polyurethane component of claim 1 to comprise “a hydroxyl component, wherein the hydroxyl component is polyether polyol or polyester polyol.”  However, parent claim 1 was previously amended to limit the liquid polyurethane component to “an NCO terminal polymer.”  By definition said NCO terminal polymer is a polyurethane prepolymer made from the reaction of an isocyanate (-NCO) group and a polyol (-OH) group.  Hence, claim 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1201388 issued to Murayama et al. in view of US 5,880,165 issued to Triolo et al., US 2013/0186624 issued to McCrary et al., and US 2016/0333535 issued to Robinson et al.
Murayama discloses a method of making colored rubber chips (title). A fluid film forming material containing a pigment and 10-100 parts by weight of a polyurethane resin is added to 100 parts by weight of rubber chips (abstract and sections [0008], [0011], and [0014]). 
The coating process may be applied as a thin film several (e.g., three) times in order to increase the uniformity of the coating thickness (section [0035]). In one working embodiment, the coating is applied twice in two sequential batch steps in a mixing vessel (Example 2, sections [0050]-[0052]). The reference does not teach a drying step in between coatings (sections [0050] and [0051]). Depending on the size of the rubber chip particles, the rubber may protrude from the outer surface of the film (i.e., gaps in the coating) (section [0044]). Small projections of the rubber through the film coating are allowable, but large projections are not desirable (section [0044]).
The rubber chips may be vulcanized natural rubber (e.g., natural rubber latex), SBR or BR, or polyurethane rubber or the like (i.e., an elastomeric or compression resilient granulate) and have a particle size of 1-10 mm (abstract and sections [0008] and [0021]). For rubber chips having a size of 1-3 mm, a coating thickness is 0.1 mm or more, with a preferred maximum thickness of 0.8 mm (sections [0028] and [0044]). 
The polyurethane resin may be a one-pack or two-pack type polyurethane resin (abstract and section [0022]). The one-pack type polyurethane is a moisture curing polyurethane prepolymer (i.e., applicant’s liquid polyurethane component comprising an NCO terminal polymer) obtained by reacting an isocyanate, such as toluene diisocyanate, diphenylmethane 
The pigment employed is variable depending on a desired color (section [0030]). Suitable pigments include iron oxide for brick red, brown, and yellow colors, chromium oxide or phthalocyanine-based organic pigments for green color, carbon black for black color, and titanium oxide for white color (i.e., IR reflective) (section [0030]). Other pigments can be combined to prepare various colors (section [0030]). The reference is silent with respect to using two different colors in the multiple coating steps (i.e., the first pigment is the same as the second pigment).
Additives, such as agents for improving weather, ozone, water, and heat resistance, antiaging agents, ultraviolet absorbing agents, antifungal and mildew proofing agents, and a surface treating agent, may be included in the film forming material (section [0031]-[0034]).
The coated rubber chips may be employed as an elastic paving material, in athletic fields, golf courses, etc. (section [0102]). 

Regarding exception (a), Murayama exemplifies a mixing an initial composition comprising the rubber chips, pigment, and the one component polyurethane comprising a liquid polyurethane prepolymer having an NCO group premixed with a catalyst and then adding water to said initial composition to increase the viscosity thereof and promote gelation.  However, it would have been obvious to one of ordinary skill in the art to add a catalyst with the water instead of with the prepolymer or in addition to the catalyst of the prepolymer since such a water-catalyst mixture is known in the art of polyurethane coatings.  
For example, Triolo discloses rebond polyurethane foam structures comprising foam particles and a polyurethane binder (abstract).  The foam particles are mixed with the binder, which comprises a non-foam forming liquid polyurethane prepolymer (abstract).  In the working examples, the prepolymer liquid binder comprises the reaction product of a polyol, an isocyanate, and a metal organic catalyst (col. 4, lines 34-56).  The binder is cured by the addition of a mixture of water and a second catalyst (i.e., a known tertiary amine catalyst) (col. 5, lines 20-26).  
Additionally, McCrary discloses solid proppants having a polyurethane coating (abstract).  The coated proppants are made by (i) coating free-flowing proppant solids with a first component of either a polyol or an isocyanate, (ii) adding a second component of either a corresponding isocyanate or polyol to form a polyurethane coating, and (iii) then adding water to retain the free-flowing characteristics of the proppant solids (abstract).  The addition of water during the coating process reduces or eliminates the formation of masses or build-up and 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a catalyst, as taught by Triolo and McCrary, with the water of Murayama in order to facilitate curing the polyurethane coating.  Such a modification of the prior art would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), while Murayama teaches the coated rubber chips are suitable for use as elastic pavement materials or in athletic fields and golf courses, the reference does not explicitly teach said chips as an infill material for artificial turf. However, it is known in the art to employ polyurethane coated rubber chips as infill materials for artificial turf. For example, Robinson discloses polyurethane coated rubber particles suitable for use as infill for an artificial turf, such as that employed in athletic fields (abstract and section [0007]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the coated rubber chips of Murayama as an infill material for an artificial turf athletic field.  Such a modification would have yielded predictable results to the skilled artisan. Therefore, exception (b) and claims 1-11, 17, 19, 20, 22, 23, and 30-32 are rejected as being obvious over the cited prior art.  
Regarding claims 18, 28, and 29, Murayama fails to teach the molecular weight of suitable polyether polyols. However, the claimed ranges of molecular weight for said polyols are known in the art of polyurethanes. For example, Robinson teaches the polyurethane composition is made from a polyol having a number average molecular weight of 1800-12,000, preferably 
Regarding claim 21, the cited prior art fails to teach the use of a flow reactor for the coating process. However, the use of flow reactors for polymerization reactions is well known in the art. Applicant was previously given Official Notice of this fact in the last Office action. [Since applicant has not properly traversed said Official Notice in the previously filed responses, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a flow reactor to perform at least part of the coating reaction. Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 21 is rejected as being obvious in the cited prior art.
Regarding claim 24, Murayama teaches a coating thickness of 0.1-0.8 mm. However, this thickness is for the total coating thickness. Since the reference teaches the coating may be applied in multiple steps of thin coatings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a coating thickness of less than 0.1 mm for each coat application in order to build up to the total coating thickness range of 0.1-0.8 mm. Such a modification would have yielded predictable results to the skilled artisan (i.e., a more uniform coating). Therefore, claim 24 is rejected as being obvious over the cited prior art.
Claims 1-11, 17-24, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0333535 issued to Robinson et al. in view of US 5,880,165 issued to Triolo et al., US 2013/0186624 issued to McCrary et al., and EP 1201388 issued to Murayama et al.
Robinson discloses polyurethane coated rubber particles suitable for use as infill for an artificial turf (abstract and section [0007]). Said particles comprise (a) a rubber particle and (b) a coating deposited over at least a portion of the rubber particle, wherein the coating includes (1) polyurethane-urea resin that is a reaction product of a mixture comprising (i) a polyol having a number average molecular weight of 1800-12,000, (ii) an aromatic diamine, (iii) a diisocyanate, and (iv) a catalyst and (2) an anti-clumping agent (abstract and section [0005]). The method of making the coated rubber particles comprises the steps of (a) mixing the rubber particles within isocyanate-reactive composition comprising said polyol, said aromatic diamine, and said catalyst, (b) mixing the treated rubber particles of step (a) with a poly isocyanate to form rubber particles at least partially coated with a cured polyurethane-urea resin, and (c) mixing the coated rubber particles produced in step (b) with the anti-clumping agent (section [0006]).
Suitable rubber compositions include styrene butadiene rubber, butadiene rubber, ethylene propylene diene monomer (EPDM) rubber, and vulcanized elastomer materials (section [0016]). The rubber particles may have an average size of 50-500 µm (section [0022]). The coating covers at least 50% of the surface of the rubber particle (i.e., coating has gaps) and has a maximum thickness of no more than 20 µm (section [0024]).
The polyol may be a polyether polyol and has a preferred molecular weight of 3000-7000, more preferably 5000-7000 (sections [0026] and [0027]). The aromatic diamine may be a mixture thereof (i.e. at least one type of monomer) (section [0034]). Suitable isocyanate include aromatic and aliphatic polyisocyanates, such as cyclohexane-1,2-diisocyanate, 1,6-
The working example is prepared in a mixer by adding a catalyst, pigment, polyol, and aromatic diamine to the rubber particles (section [0121] and Table 2). Then water is added and next the diisocyanate (section [0121] and Table 2).  
Thus, Robinson teaches the invention of claims 1-5, 8, 10, 11, 17-19, 22, 24, 28, 29, and 32 with the exceptions (a) the rubber chips are mixed with an isocyanate terminated prepolymer prior to mixing with water and a catalyst and (b) two, preferably three, coatings are applied in a sequential batch process.
Regarding exception (a), Robinson teaches a two part polyurethane coating, wherein the rubber particles, pigment, catalyst, and polyol are first mixed, then water is added thereto, and next the diisocyanate is added to the mixture.  In other words, the reference lacks a teaching of adding water and a catalyst post formation of an isocyanate terminated prepolymer.  However, it is known in the art of polyurethane coatings to form the prepolymer prior to adding water and a catalyst.  
For example, McCrary discloses solid proppants having a polyurethane coating (abstract).  The coated proppants are made by (i) coating free-flowing proppant solids with a first component of either a polyol or an isocyanate, (ii) adding a second component of either a corresponding isocyanate or polyol to form a polyurethane coating, and (iii) then adding water to 
Additionally, Triolo disclosed rebond polyurethane foam structures comprising foam particles and a polyurethane binder (abstract).  The foam particles are mixed with the binder, which comprises a non-foam forming liquid polyurethane prepolymer (abstract).  In the working examples, the prepolymer liquid binder comprises the reaction product of a polyol, an isocyanate, and a metal organic catalyst (col. 4, lines 34-36).  The binder is cured by the addition of a mixture of water and a second catalyst (i.e., a known tertiary amine catalyst) (col. 5, lines 20-26).  
Hence, it would have been obvious to one of ordinary skill in the art to add water and a catalyst after formation of Robinson’s prepolymer (i.e., post reaction of the polyol and isocyanate), as taught by McCrary and Triolo, in order to reduce or eliminate the formation of masses or build-up on mixer walls and to accelerate the crosslinking reactions, thereby improving efficiency and productivity.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), Robinson fails to teach multiple coatings applied sequentially. However, Murayama teaches applying multiple thin coatings to rubber chips to enhance the uniformity of said coating.  Specifically, Murayama discloses a method of making colored rubber chips (title). A fluid film forming material containing a pigment and 10-100 parts by 
Regarding claims 6 and 7, while Robinson fails to teach the use of natural latex particles, such use is known in the art of coated rubber particles.  For example, Murayama teaches the rubber chips may be vulcanized natural rubber (e.g., natural rubber latex), SBR or BR, or polyurethane rubber or the like (i.e., an elastomeric or compression resilient granulate) (section [0021]). Thus, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute a natural latex particle as taught by Murayama for the Robinson rubber particle, since the equivalence of natural latex rubber and SBR or BR as rubber particles is well-known in the art.  As such, the choice of any of these equivalents is within the 
Regarding claims 9, 23, and 30, Robinson fails to teach suitable pigments for the coating. As such, one must look to the prior art for guidance. For example, Murayama teaches iron oxide, thalo green, chromium oxide, and titanium dioxide (i.e., an IR reflective pigment) are suitable pigments in polyurethane coated rubber particles (section [0030]). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to select any of the known pigments taught by Murayama for the pigment of Robinson. Additionally, it would have been obvious to the skilled artisan to employ the same or different pigment for each coating in order to produce a coated particle having a single color or two-tone/blended color, respectively. Such a modification would have yielded predictable results to the skilled artisan (i.e., desired color of particles). Hence, claims 9, 23, and 30 are rejected as being obvious over the cited prior art. 
Regarding claim 20, while Robinson does not explicitly teach a step of drying the coated particles prior to providing as an artificial turf infill, the reference teaches the coated particles are free-flowing particles (abstract).  Robinson states “‘free-flowing particle’ refers to a dried particle that is not an aggregate of particles stuck or adhered to each other so as to form clumps” (section [0015]). Hence, the coated rubber particles are necessarily dried prior to being applied to an artificial turf. Therefore, claim 20 is also rejected as being obvious over the cited prior art.
Regarding claim 21, the cited prior art fails to teach the use of a flow reactor for the coating process. However, the use of flow reactors for polymerization reactions is well known in the art. Applicant was previously given Official Notice of this fact in the last Office action. [Since applicant has not properly traversed said Official Notice in the previously filed responses, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a flow reactor to perform at least part of the coating reaction. Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 21 is rejected as being obvious in the cited prior art.
Regarding claim 31, Robinson does not teach applying two coats or drying between coats.  However, as noted above, the Murayama reference teaches a working embodiment, wherein the coating is applied twice in two sequential batch steps in a mixing vessel, without a drying step therebetween (Example 2, sections [0050]-[0052]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not provide a drying step in between coatings as taught the Murayama reference.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, claim 31 is rejected as being obvious in the cited prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive in view of the new prior art rejections set forth above.  However, the following comment is made with respect to the negative limitation of new claim 32.  
Applicant states, “The specification also describes curing only being performed by the addition of water with the catalyst, and thus the specification (as well as claim 1) describes a reason to exclude the limitation of adding a curing agent, which is sufficient basis for introduction of the negative limitation into the claim” (RCE, paragraph spanning pages 12-13).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 12, 2021